                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 19-10903 MWF (Ex)                                       Date: February 14, 2020
Title       Sandra Edmonds v. 3828 Slauson, LLC, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
December 27, 2019. (Docket No. 1). On January 28, 2020, Plaintiff filed a Proof
of Service (“POS”) reflecting that substituted service was made on January 17,
2020. (Docket No. 11).

      The Court notes that the POS list of documents served does not include the
Notice to Parties Re ADA Disability Access Litigation/Application for Stay and
Early Mediation (“ADA Packet”). (Docket No. 8). The Notice states that the
ADA Packet was to be served at the same time the summons and complaint were
served, if possible, and provides other deadlines and directions. (ADA Packet, at
page 1, ¶ 2). The ADA Packet warns that “Failure to comply with these directives
may adversely affect Plaintiff’s claims.” (Id. at ¶ 3).

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than MARCH 6, 2020

         BY PLAINTIFF: PROOF OF SERVICE of Summons, Complaint, and
          ADA Packet on Defendant.

                  AND



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-10903 MWF (Ex)                              Date: February 14, 2020
Title       Sandra Edmonds v. 3828 Slauson, LLC, et al.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
          or APPLICATION FOR STAY AND EARLY MEDIATION (“ADA
          Application”) by Defendant who has been served.

                  OR

         BY PLAINTIFF: DEFAULT APPLICATION for Defendant who has
          not timely responded to the Complaint or filed an ADA Application.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                                 Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                     Page 2 of 2
